LOBRANO, Justice,
concurs.
When a recorder of mortgages cancels an inscription on authority other than consent of the parties (i.e. a release) or judgment of the court, he assumes the responsibility for his decision. That is, a recorder should not make decisions concerning cancellations when there is doubt about its legality.
In the instant case, the recorder assumed that because the appellant provided him with a copy of the notice of appeal and the appeal bond, that payment of the judgment is protected. However, as happened in this case, the suspensive appeal was dismissed because costs were not paid. Thus, by cancelling the judgment, the recorder nullified one effect of its inscription, i.e. a general encumbrance against all of the debt- or’s property.
I agree with the majority, the cancellation was in error.